
	
		I
		112th CONGRESS
		2d Session
		H. R. 5960
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 19, 2012
			Mr. Markey (for
			 himself, Mr. Grijalva, and
			 Mr. Luján) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Healthy Forests Restoration
		  Act of 2003 to improve the response to insect infestations and related diseases
		  and to change the funding source for the Healthy Forests Reserve Program, to
		  codify the stewardship end result contracting and good neighbor authorities,
		  and to amend the emergency watershed protection program to improve post fire
		  rehabilitation, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Depleting Risk from Insect
			 Infestation, Soil Erosion, and Catastrophic Fire Act of
			 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Amendments to Healthy Forests Restoration Act of 2003
				Response 
					Subtitle A—Response to Insect Infestations and Related
				Diseases 
					Sec. 101. Insect infestations and related diseases.
					Sec. 102. Change in funding source for healthy forests reserve
				program.
					Subtitle B—Stewardship End Result Contracting
					Sec. 121. Stewardship end result contracting
				projects.
					Subtitle C—Good Neighbor Authority
					Sec. 141. Good neighbor authority.
					Title II—Post Fire Rehabilitation
					Sec. 201. Emergency watershed protection program.
				
			IAmendments to
			 Healthy Forests Restoration Act of 2003 Response 
			AResponse to Insect
			 Infestations and Related Diseases 
				101.Insect infestations
			 and related diseases
					(a)Findings and
			 purposesSection 401 of the Healthy Forests Restoration Act of
			 2003 (16 U.S.C. 6551) is amended—
						(1)in subsection
			 (a)—
							(A)by redesignating
			 paragraphs (3) through (12) as paragraphs (4) through (13), respectively;
			 and
							(B)by inserting after
			 paragraph (2) the following:
								
									(3)the mountain pine
				beetle is—
										(A)threatening and
				ravaging forests throughout the Western region of the United States, including
				Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, and
				South Dakota;
										(B)reaching epidemic
				populations and severely impacting over 41,000,000 acres in western forests;
				and
										(C)deteriorating
				forest health in national forests and, when combined with drought, disease, and
				storm damage, is resulting in extreme fire hazards in national forests across
				the Western United States and endangering the economic stability of surrounding
				adjacent communities, ranches, and
				parks;
										;
				and
							(2)in subsection
			 (b)—
							(A)in paragraph (2),
			 by striking and at the end;
							(B)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(4)to provide for
				designation of treatment areas pursuant to section
				405.
									.
							(b)Designation of
			 treatment areasTitle IV of the Healthy Forests Restoration Act
			 of 2003 (16 U.S.C. 6551 et seq.) is amended—
						(1)by redesignating
			 sections 405 and 406 (16 U.S.C. 6555, 6556) as sections 406 and 407,
			 respectively; and
						(2)by inserting after
			 section 404 (16 U.S.C. 6554) the following:
							
								405.Designation of
				insect and disease treatment and research pilot program areas
									(a)Designation of
				treatment areasNot later
				than 60 days after the date of enactment of the
				Depleting Risk from Insect Infestation, Soil
				Erosion, and Catastrophic Fire Act of 2012, the Secretary, in
				consultation with the Governor of each State, shall designate as part of an
				insect and disease treatment and research pilot program 1 or more subwatersheds
				(sixth-level hydrologic units, according to the System of Hydrologic Unit Codes
				of the United States Geological Survey) in at least 1 national forest in each
				State that is experiencing an insect or disease epidemic.
									(b)RequirementsA
				subwatershed designated under subsection (a) shall be—
										(1)experiencing
				substantially increased tree mortality due to insect or disease infestation,
				based on annual forest health surveys conducted by the Secretary;
										(2)at risk of
				experiencing substantially increased tree mortality over the next 15 years due
				to insect or disease infestation, based on the most recent National Insect and
				Disease Risk Map published by the Forest Service; or
										(3)in an area in
				which the risk of hazard trees poses an imminent risk to public infrastructure,
				health, or safety.
										(c)Treatment
				areas
										(1)In
				generalThe Secretary may carry out priority projects on Federal
				land in the subwatersheds designated under subsection (a) to reduce the risk or
				extent of, or increase the resilience to, insect or disease infestation in the
				subwatersheds.
										(2)AuthorityAny
				project under paragraph (1) for which a public notice to initiate scoping is
				issued on or before September 30, 2017, may be carried out in accordance with
				subsections (b), (c), (d), and (g) of section 102, and sections, 104, 105, 106,
				and 401.
										(3)EffectProjects
				carried out under this subsection shall be considered authorized
				hazardous fuel reduction projects for purposes of the authorities
				described in paragraph (2).
										(4)ReportNot
				later than September 30, 2017, the Secretary shall issue a report that
				includes—
											(A)an evaluation of
				the progress towards project goals; and
											(B)recommendations
				for modifications to the projects and management treatments.
											(d)Tree
				retentionThe Secretary shall
				carry out projects under subsection (c) in a manner that maximizes the
				retention of old-growth and large trees, as appropriate for the forest type, to
				the extent that the trees promote stands that are resilient to insects and
				disease.
									.
						(c)Authorization of
			 appropriationsSection 407 of
			 the Healthy Forests Restoration Act of 2003 (as redesignated by subsection
			 (b)(1)) is amended by striking 2008 and inserting
			 2017.
					102.Change in funding
			 source for healthy forests reserve programSection 508 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6578) is amended—
					(1)in subsection (a),
			 by striking In
			 general and inserting Fiscal years 2009 through
			 2012;
					(2)by redesignating
			 subsection (b) as subsection (d); and
					(3)by inserting after subsection (a) the
			 following:
						
							(b)Fiscal years
				2013 through 2017There is
				authorized to be appropriated to the Secretary of Agriculture to carry out this
				section $9,750,000 for each of fiscal years 2013 through 2017.
							(c)Additional
				source of fundsIn addition
				to funds appropriated pursuant to the authorization of appropriations in
				subsection (b) for a fiscal year, the Secretary may use such amount of the
				funds appropriated for that fiscal year to carry out the Soil Conservation and
				Domestic Allotment Act (16 U.S.C. 590a et seq.) as the Secretary determines
				necessary to cover the cost of technical assistance, management, and
				enforcement responsibilities for land enrolled in the healthy forests reserve
				program pursuant to subsections (a) and (b) of section
				504.
							.
					BStewardship End
			 Result Contracting
				121.Stewardship end
			 result contracting projects
					(a)In
			 generalTitle VI of the Healthy Forests Restoration Act of 2003
			 (16 U.S.C. 6591) is amended by adding at the end the following:
						
							602.Stewardship end
				result contracting projects
								(a)DefinitionsIn
				this section:
									(1)ChiefThe
				term Chief means the Chief of the Forest Service.
									(2)DirectorThe
				term Director means the Director of the Bureau of Land
				Management.
									(b)ProjectsThe
				Chief and the Director, via agreement or contract as appropriate, may enter
				into stewardship contracting projects with private persons or other public or
				private entities to perform services to achieve land management goals for the
				national forests and the public lands that meet local and rural community
				needs.
								(c)Land management
				goalsThe land management goals of a project under subsection (b)
				may include—
									(1)road and trail
				maintenance or obliteration to restore or maintain water quality;
									(2)soil productivity,
				habitat for wildlife and fisheries, or other resource values;
									(3)setting of
				prescribed fires to improve the composition, structure, condition, and health
				of stands or to improve wildlife habitat;
									(4)removing
				vegetation or other activities to promote healthy forest stands, reduce fire
				hazards, or achieve other land management objectives;
									(5)watershed
				restoration and maintenance;
									(6)restoration and
				maintenance of wildlife and fish; or
									(7)control of noxious
				and exotic weeds and reestablishing.
									(d)Agreements or
				contracts
									(1)Procurement
				procedureA source for performance of an agreement or contract
				under subsection (b) shall be selected on a best-value basis, including
				consideration of source under other public and private agreements or
				contracts.
									(2)Contract for
				sale of propertyA contract entered into under this section may,
				at the discretion of the Secretary of Agriculture, be considered a contract for
				the sale of property under such terms as the Secretary may prescribe without
				regard to any other provision of law.
									(3)Term
										(A)In
				generalExcept as provided in subparagraph (B), the Chief and the
				Director may enter into a contract under subsection (b) in accordance with
				section 3903 of title 41, United States Code.
										(B)MaximumThe
				period of the contract under subsection (b) may exceed 5 years but may not
				exceed 10 years.
										(4)Offsets
										(A)In
				generalThe Chief and the Director may apply the value of timber
				or other forest products removed as an offset against the cost of services
				received under the agreement or contract described in subsection (b).
										(B)Methods of
				appraisalThe value of timber or other forest products used as an
				offset under subparagraph (A)—
											(i)shall be
				determined using appropriate methods of appraisal commensurate with the
				quantity of products to be removed; and
											(ii)may—
												(I)be determined
				using a unit of measure appropriate to the contracts; and
												(II)include valuing
				products on a per-acre basis.
												(5)Relation to
				other lawsNotwithstanding subsections (d) and (g) of section 14
				of the National Forest Management Act of 1976 (16 U.S.C. 472a), the Chief may
				enter into an agreement or contract under subsection (b).
									(6)Contracting
				officerNotwithstanding any other provision of law, the Secretary
				or the Secretary of the Interior may determine the appropriate contracting
				officer to enter into and administer an agreement or contract under subsection
				(b).
									(e)Receipts
									(1)In
				generalThe Chief and the Director may collect monies from an
				agreement or contract under subsection (b) if the collection is a secondary
				objective of negotiating the contract that will best achieve the purposes of
				this section.
									(2)UseMonies
				from an agreement or contract under subsection (b)—
										(A)may be retained by
				the Chief and the Director; and
										(B)shall be available
				for expenditure without further appropriation at the project site from which
				the monies are collected or at another project site.
										(3)Relation to
				other laws
										(A)In
				generalNotwithstanding any other provision of law, the value of
				services received by the Chief or the Director under a stewardship contract
				project conducted under this section, and any payments made or resources
				provided by the contractor, Chief, or Director shall not be considered monies
				received from the National Forest System or the public lands.
										(B)Knutson-Vanderberg
				ActThe Act of June 9, 1930 (commonly known as the
				Knutson-Vanderberg Act) (16 U.S.C. 576 et seq.) shall not apply
				to any agreement or contract under subsection (b).
										(f)Costs of
				removalNotwithstanding the fact that a contractor did not
				harvest the timber, the Chief may collect deposits from a contractor covering
				the costs of removal of timber or other forest products under—
									(1)the Act of August
				11, 1916 (16 U.S.C. 490); and
									(2)the Act of June
				30, 1914 (16 U.S.C. 498).
									(g)Performance and
				payment guarantees
									(1)In
				generalThe Chief and the Director may require performance and
				payment bonds under sections 28.103–2 and 28.103–3 of the Federal Acquisition
				Regulation, in an amount that the contracting officer considers sufficient to
				protect the investment in receipts by the Federal Government generated by the
				contractor from the estimated value of the forest products to be removed under
				a contract under subsection (b).
									(2)Excess offset
				valueIf the offset value of the forest products exceeds the
				value of the resource improvement treatments, the Chief and the Director
				may—
										(A)collect any
				residual receipts under the Act of June 9, 1930 (commonly known as the
				Knutson-Vanderberg Act) (16 U.S.C. 576 et seq.); and
										(B)apply the excess
				to other authorized stewardship projects.
										(h)Monitoring and
				evaluation
									(1)In
				generalThe Chief and the Director shall establish a multiparty
				monitoring and evaluation process that accesses the stewardship contracting
				projects conducted under this section.
									(2)ParticipantsOther
				than the Chief and Director, participants in the process described in paragraph
				(1) may include—
										(A)any cooperating
				governmental agencies, including tribal governments; and
										(B)any other
				interested groups or individuals.
										(i)ReportingNot
				later than 1 year after the date of enactment of this section, and annually
				thereafter, the Chief and the Director shall report to the Committee on
				Agriculture, Nutrition, and Forestry of the Senate and the Committee on
				Agriculture of the House of Representatives on—
									(1)the status of
				development, execution, and administration of agreements or contracts under
				subsection (b);
									(2)the specific
				accomplishments that have resulted; and
									(3)the role of local
				communities in the development of agreements or contract
				plans.
									.
					(b)Repeal of
			 superseded programSection 347 of the Department of the Interior
			 and Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note; Public Law
			 105–277) is repealed.
					CGood Neighbor
			 Authority
				141.Good neighbor
			 authority
					(a)DefinitionsIn
			 this section:
						(1)Authorized
			 restoration servicesThe term authorized restoration
			 services means similar and complementary forest, rangeland, and
			 watershed restoration services carried out on adjacent Federal land and
			 non-Federal land by either the Secretary or a Governor pursuant to—
							(A)a good neighbor
			 agreement; and
							(B)a cooperative
			 agreement or contract entered into under subsection (c).
							(2)Federal
			 land
							(A)In
			 generalThe term Federal land means the following
			 land in a State located in whole or in part west of the 100th meridian:
								(i)National Forest
			 System land.
								(ii)Public lands (as
			 defined in section 103 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1702)).
								(B)ExclusionsThe
			 term Federal land does not include—
								(i)a
			 component of the National Wilderness Preservation System, National Wild and
			 Scenic Rivers System, National Trails System, or National Landscape
			 Conservation System;
								(ii)a
			 National Monument, National Preserve, National Scenic Area, or National
			 Recreation Area; or
								(iii)a
			 wilderness study area.
								(3)Forest,
			 rangeland, and watershed restoration servicesThe term
			 forest, rangeland, and watershed restoration services
			 means—
							(A)activities to
			 treat insect- and disease-infected trees;
							(B)activities to
			 reduce hazardous fuels;
							(C)activities to
			 maintain roads and trails that cross a boundary between Federal land and
			 non-Federal land; and
							(D)any other
			 activities to restore or improve forest, rangeland, or watershed health,
			 including fish and wildlife habitat.
							(4) Good neighbor
			 agreementThe term good neighbor agreement
			 means—
							(A)a nonfunding
			 master cooperative agreement entered into between the Secretary and a Governor
			 under chapter 63 of title 31,
			 United States Code; or
							(B)a memorandum of
			 agreement or understanding entered into between the Secretary and a
			 Governor.
							(5)GovernorThe
			 term Governor means the Governor or any other appropriate
			 executive official of an affected State.
						(6)SecretaryThe
			 term Secretary means—
							(A)the Secretary of
			 Agriculture, with respect to National Forest System land; and
							(B)the Secretary of
			 the Interior, with respect to Bureau of Land Management land.
							(b)Good neighbor
			 agreements
						(1)In
			 generalThe Secretary may enter into a good neighbor agreement
			 with a Governor to coordinate the procurement and implementation of authorized
			 restoration services in accordance with this section.
						(2)Public notice
			 and commentThe Secretary shall make each good neighbor agreement
			 available to the public.
						(c)Task orders,
			 contracts, and cooperative agreements
						(1)In
			 generalThe Secretary may issue a task order for, or enter into a
			 contract (including a sole source contract) or cooperative agreement with, a
			 Governor to carry out authorized restoration services.
						(2)RequirementsEach
			 task order, contract, or cooperative agreement entered into under paragraph (1)
			 shall be executed in accordance with—
							(A)chapter
			 63 of title 31, United States Code; and
							(B)the applicable
			 good neighbor agreement.
							(d)Contract and
			 subcontract requirements
						(1)Requirements for
			 services on Federal land
							(A)In
			 generalFor authorized restoration services carried out on
			 Federal land under subsection (c), each contract and subcontract issued under
			 the authority of a Governor shall include the provisions described in
			 subparagraph (B) that would have been included in the contract had the
			 Secretary been a party to the contract.
							(B)Applicable
			 provisionsThe provisions referred to in subparagraph (A) are
			 provisions for—
								(i)wages and benefits
			 for workers employed by contractors and subcontractors required by—
									(I)subchapter IV of
			 chapter 31 of part A of subtitle II of title 40, United States Code; and
									(II)chapter
			 6 of title 41, United States Code;
									(ii)nondiscrimination;
			 and
								(iii)worker safety
			 and protection.
								(2) Requirements
			 for small businessesEach contract and subcontract for authorized
			 restoration services under subsection (c) shall comply with provisions for
			 small business assistance and protection that would have been applicable to the
			 contract had the Secretary been a party to the contract.
						(3)LiabilityThe
			 Secretary shall include provisions in each good neighbor agreement, contract,
			 or cooperative agreement, as appropriate, governing the potential liability of
			 the State and the Secretary for actions carried out under this Act.
						(e)Termination of
			 effectiveness
						(1)In
			 generalThe authority of the Secretary to enter into cooperative
			 agreements and contracts under this section terminates on September 30,
			 2019.
						(2)Contract
			 dateThe termination date of a cooperative agreement or contract
			 entered into under this section shall not extend beyond September 30,
			 2020.
						(3)Consolidated
			 authority
							(A)Federal and
			 State cooperative watershed restoration and protection in
			 ColoradoSection 331 of the Department of the Interior and
			 Related Agencies Appropriations Act, 2001 (Public Law
			 106–291; 114 Stat. 996) is repealed.
							(B)Federal and
			 State cooperative forest, rangeland, and watershed restoration in
			 UtahSection 337 of the Department of the Interior and Related
			 Agencies Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 3102)
			 is repealed.
							(4)Existing
			 contractsNothing in the amendments made by this section affects
			 contracts in effect on the day before the date of enactment of this Act.
						IIPost
			 Fire Rehabilitation
			201.Emergency
			 watershed protection programSection 403 of the Agricultural Credit Act
			 of 1978 (16 U.S.C. 2203) is amended by adding at the end the following new
			 sentence: In evaluating landowner and land user applications for
			 assistance under this section, the Secretary shall give priority consideration
			 to applications submitted by landowners and land users for runoff retardation
			 and soil-erosion preventive measures needed to remediate the effects of
			 catastrophic wildfire on Federal land that is the source of drinking water for
			 the landowners and land users..
			
